 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DARCY AARON HARPER,                              No. 1:17-cv-00606-DAD-GSA (PC)
12                      Plaintiff,
13          v.                                        ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS
14   DR. RAMOS, et al.,
                                                      (Doc. No. 15)
15                      Defendants.
16

17          Plaintiff Darcy Aaron Harper is a prisoner proceeding pro se and in forma pauperis with

18   this civil rights actions pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. 636(b)(1)(B) and Local Rule 32.

20          On July 29, 2019, the assigned magistrate judge screened the second amended complaint

21   and found that plaintiff had stated cognizable claims under the Eighth Amendment against

22   defendants Dr. Ramos, Dr. Htay, and Dr. Varanasi for providing inadequate medical care. (Doc.

23   No. 12 at 7.) The magistrate judge also found that the second amended complaint failed to state

24   any other cognizable claim against any other defendant. (Id. at 8.) Plaintiff was granted leave to

25   file a third amended complaint or to notify the court of his willingness to proceed only on the

26   claims found to be cognizable in the screening order. (Id.) On August 7, 2019, plaintiff notified

27   the court of his willingness to proceed only on the cognizable claims identified by the magistrate

28   judge in the screening order. (Doc. No. 13.)
                                                      1
 1          Consequently, on August 14, 2019, the assigned magistrate judge issued findings and

 2   recommendations, recommending that this action proceed on plaintiff’s claims under the Eighth

 3   Amendment against defendants Dr. Ramos, Dr. Htay, and Dr. Varanasi for providing inadequate

 4   medical care. (Doc. No. 15.) The magistrate judge recommended that all other claims and

 5   defendants be dismissed. (Id. at 2.) The findings and recommendations were served on plaintiff

 6   and contained notice that any objections thereto were to be filed within fourteen days after

 7   service. (Id.) No objections have been filed and the time n which to do so has now passed.

 8          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

 9   court has conducted a de novo review of the case. Having carefully reviewed the entire file, the

10   court concludes that the findings and recommendations are supported by the record and proper

11   analysis.

12          Accordingly,

13          1. The findings and recommendations issued on August 14, 2019 (Doc. No. 15) are

14               adopted in full;

15          2. This action shall proceed on plaintiff’s claims brought under the Eighth Amendment

16               against defendants Dr. Ramos, Dr. Htay, and Dr. Varanasi for allegedly providing

17               inadequate medical care;

18          3. All other claims and defendants are dismissed for failure to state cognizable claims for

19               relief; and

20          4. This action is referred back to the assigned magistrate judge for further proceedings
21               consistent with this order.

22   IT IS SO ORDERED.
23
        Dated:     October 30, 2019
24                                                        UNITED STATES DISTRICT JUDGE

25

26
27

28
                                                      2
